Citation Nr: 0410508	
Decision Date: 04/23/04    Archive Date: 04/30/04	

DOCKET NO.  02-21 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for 
folliculitis with alopecia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1988 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision of the VARO in St. 
Petersburg, Florida that confirmed and continued a 10 percent 
disability rating for the veteran's folliculitis with alopecia.  
By rating decision dated in November 2003, the disability rating 
was increased from 10 percent to 20 percent, effective August 30, 
2002.  However, as this grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal is REMANDED to the RO by way of the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
should further action be required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations require that VA provide specific notice 
to claimants regarding information needed to complete an 
application for benefits as well as specific notice regarding 
information or evidence required to substantiate a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to 
provide adequate notice).  VA also has a duty to assist claimants 
in the development of a claim.  The United States Court of Appeals 
for Veterans Claims (Court) has strictly interpreted the 
requirements to provide the required notice and the duty to assist 
in the development of a claim.  In this case, the record shows VA 
has not issued a VCAA notice letter to the veteran in connection 
with his current appeal that is in compliance with Quartuccio.  

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board notes that in testimony given at a hearing before a 
Decision Review Officer at the VARO in St. Petersburg, Florida, in 
September 2003, the veteran testified that he was receiving 
treatment for his dermatologic symptomatology at the VA Medical 
Center in Gainesville, Florida, and the VA Clinic in Tallahassee, 
Florida.  He stated that he went to see his doctor at the VA 
Clinic in Tallahassee "probably about a month or two months ago."  
He indicated that he last went to the Gainesville VA Medical 
Center "probably about a year."  He made reference to several 
medications he was taking for his problems, but did not indicate 
whether he was taking steroidal medication.  The claims folder 
does not reveal the presence of reports of any outpatient clinic 
visits subsequent to early 2001.  Pertinent case law reflects that 
records generated by VA facilities that might have an impact on 
the adjudication of a claim are considered constructively in the 
position of VA adjudicators for the consideration of that claim, 
regardless of whether those records are physically on file.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Reports of outpatient 
visits subsequent to early 2001 must therefore be obtained and 
associated with the claims file.  

The Board notes that at the time of examination by VA in October 
2003, it was noted the veteran had undergone numerous treatments 
for his skin disorder.  It was stated he had had multiple 
intralesional steroid injections.  There was no indication as to 
when the most recent one had been.  He reported he had been 
treated with Doxycycline, 100 milligrams by mouth, twice daily for 
about five years.  He also applied topical erythromycin solution 
to the scalp twice a day.  The veteran stated none of the 
treatments had resulted in significant improvement of his 
condition.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  VA must review the claims file and ensure that all 
notification and development actions required by the VCAA are 
fully complied with and satisfied.  The veteran should be 
specifically told of the information or evidence he should submit, 
and of the information or evidence that VA will obtain with 
respect to his claim for a disability rating in excess of 20 
percent for his skin disorder.

2.  The RO should contact the veteran to obtain the names and 
addresses of all medical care providers who have treated him for 
his skin disorder since 2001.  After seeking any necessary 
releases, the RO should obtain those records that have not been 
previously secured.  The VA Medical Center in Gainesville, 
Florida, and the VA Outpatient Clinic in Tallahassee, Florida, 
should specifically be contacted and asked to provide reports of 
any treatment and/or evaluation of the veteran at those locations 
since 2001.  

3.  After undertaking any other development deemed appropriate, 
the RO should readjudicate the issue on appeal.  If deemed 
advisable, based on review of the VA outpatient records obtained, 
a dermatologic examination for rating purposes is authorized.  If 
the benefit sought is not granted to the veteran's satisfaction, 
he and his representative should be furnished with a supplemental 
statement of the case and afforded an opportunity for response 
before the record is returned to the Board for further review.  

Then, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



